          Case 1:20-cv-00236-SES Document 37 Filed 07/01/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MIRANDA DOXZON,                          :   1:20-CV-00236
                                         :
                    Plaintiff,           :   (Chief Magistrate Judge Schwab)
                                         :
     v.                                  :
                                         :
DEPARTMENT OF HUMAN                      :
SERVICES OF THE                          :
COMMONWEALTH OF                          :
PENNSYLVANIA, et al.,                    :
                                         :
                    Defendants.          :

                            MEMORANDUM ORDER
                                July 1, 2020


     Upon consideration of Plaintiff Miranda Doxzon’s Motion for a Temporary

Restraining Order, it is hereby ORDERED as follows:

     1. Ms. Doxzon’s Motion for a Temporary Restraining Order (doc. 35) is

GRANTED based on the following findings:

              a. Ms. Doxzon is enrolled in Defendant DHS’s Medical Assistance

     program and the home and community-based services waiver Community

     HealthChoices (“CHC”) and is entitled to receive certain services in the

     community, which is the least restrictive setting appropriate to her needs.

              b. Defendants are required to provide certain services to Ms. Doxzon.
  Case 1:20-cv-00236-SES Document 37 Filed 07/01/20 Page 2 of 4




      c. Many of these services are not being offered or provided as

required.

      d. Ms. Doxzon is at imminent risk of institutionalization and/or

homelessness.

      e. Ms. Doxzon is likely to succeed on her claims that Defendants

DHS and Secretary Miller, in her official capacity, have violated and

continue to violate Title XIX of the Social Security Act, 42 U.S.C. §§ 1396,

et seq., the Americans With Disabilities Act, 42 U.S.C. § 12132, and Section

504 of the Rehabilitation Act, 29 U.S.C. § 795(a) by failing to provide her

with the services she needs to live in the community.

      f. Absent the issuance of the requested temporary restraining order,

Ms. Doxzon will suffer irreparable harm and be at imminent risk of

institutionalization and/or homelessness, which is particularly concerning in

the midst of a pandemic.

      g. The balance of equities and public interest also support issuance of

a temporary restraining order. The harm to Ms. Doxzon in not issuing the

requested injunctive relief far outweighs any conceivable harm to

Defendants. The public interest is served by the state’s fulfilling its

obligations to its most vulnerable citizens.




                                    2
          Case 1:20-cv-00236-SES Document 37 Filed 07/01/20 Page 3 of 4




      2. Defendants have been provided with notice of these issues by way of the

Complaint and Amended Complaint, the pending motion for preliminary

injunction, and multiple conferences with the Court, including communications

with the Court and between counsel on June 30, 2020 regarding the particular

issues raised in connection with the instant motion. In addition, Defendants were

provided with notice of the instant motion and a copy by email. Although the

defendants received notice, given the emergency nature of Ms. Doxzon’s situation,

there was not time for the defendants to brief the issues or for the court to hold a

hearing. Thus, we are issuing this Order without input from the defendants.


      3. This Order promptly shall be filed in the clerk’s office and entered in the

record.

      4. A temporary restraining order shall issue as follows:
              a. By 5:00 p.m. July 2, 2020, Defendant DHS and Defendant Miller

      shall provide Ms. Doxzon with round-the-clock aide services in a safe,

      wheelchair accessible, community-based location acceptable to Ms. Doxzon

      in the Philadelphia area.

              b. By 5:00 p.m. July 2, 2020, Defendants shall transport Ms. Doxzon

      to the location.

              c. By 3:00 p.m. July 2, 2020, Defendants’ counsel shall advise Ms.

      Doxzon’s counsel as to the name and address of the location and the names

                                           3
        Case 1:20-cv-00236-SES Document 37 Filed 07/01/20 Page 4 of 4




      of the personal assistants who will provide Ms. Doxzon her with personal

      assistant services.

             d. Under no circumstances shall Ms. Doxzon be sent to a congregate

      care setting, including a nursing facility, shelter or other facility or

      institution that has multiple people in a single bedroom.

             e. In addition to the aides, Defendants shall ensure that all requested

      transportation and adequate food is available to Ms. Doxzon during this

      temporary placement.


      5. This Order shall expire 14 days after it is entered, unless before that time

the Court, for good cause, extends the Order.


      6. Bond is waived. It would impose a significant hardship to impose a bond

on Ms. Doxzon. This case implicates important federal civil rights under the ADA

and Rehabilitation Act.


      7. The Court shall conduct a telephone status conference with the parties on

July 6, 2020 at 9:00 a.m. Prior to this conference call, the defendants shall respond

to Ms. Doxzon’s most recent settlement demand.



                                                S/Susan E. Schwab
                                                Susan E. Schwab
                                                Chief United States Magistrate Judge

                                           4
